Title: Abigail Adams to Mary Smith Cranch, 30 September 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      London septr 30th. 1785
     
     Your kind Letters of July and August are before me. I thank you most sincerely for the particular manner in which you write; I go along with you, and take an interest in every transaction which concerns those I love. And I enjoy more pleasure from those imaginary Scenes, than I do from the drawing room at St. James’s. In one I feel my self your Friend and equal, in the other I know I am looked down upon with a sovereign pride, and the Smile of Royalty is bestowed as a mighty Boon. As such however I cannot receive it. I know it is due to my Country, and I consider myself as complimenting the Power before which I appear, as much as I am complimented by being noticed by it. With these Ideas you may be sure my countanance will never wear that suppliant appearence which begs for notice. Consequently I never expect to be a Court favourite, nor would I ever again set my foot there, if the Etiquette of my Country did not require it. But whilst I am in a publick Character I must submit to the penalty, for such I shall ever esteem it. You will naturally suppose that I have lately been much fatigued. This is very true. I attended the Drawing room last week upon the Aniversary of the Coronation of their Majesties. The Company were very Brilliant, and her Majesty was stiff with Diamonds. The three eldest Princesses and the Prince of Wales were present. His Highness lookt much better than when I saw him before. He is a stout well made Man, and would look very well; if he had not sacrificed so much to Bacchus. The Princess Elizabeth I never saw before, she is about 15, a short clumsy Miss, and would not be thought Handsome if she was not a Princess. The whole family have one complexion; and all inclined to corpulent, I should know them in any part of the world.
     Not with standing the English boast so much of their Beauties, I do not think they have really so much of it, as you will find amongst the same proportion of people in America. It is true that their complexions are undoubtedly fairer than the French, and in general their figure is good. Of this they make the best. But I have not seen a Lady in England who can bear a comparison with Mrs. Bingham Mrs. Platt and a Miss Hamilton who is a Philadelphia young Lady. Amongst the most celebrated of their Beauties stands the Dutchess of Devonshire, who is Masculine in her appearence. Lady Salsbury is small and geenteel, but her complexion is bad, and Lady Talbot is not a Mrs. Bingham, who taken all together is the finest woman I ever saw. The intelligence of her countanance, or rather I ought to say animation, the Elegance of her form, and the affability of her Manners, converts you into admiration, and one has only to lament too much dissapation and frivolity of amusement, which has weand her from her Native Country; and given her a passion and thirst after all the Luxeries of Europe.
     The finest English woman I have seen is the eldest daughter of Mr. Dana, Brother to our Mr. Dana. He resides in the Country, but was in London with two of his daughters when I first came here. I saw her first at Raneleigh. I was struck with her appearence and endeavourd to find who she was, for she appeard like Calipso amongst her Nymphs, delicate and modest. She was easily known from the crowd as a stranger. I had not long admired her; before she was brought by her Father and introduced to me, after which she made me a visit, with her sister, who was much out of Health, at the same time that she has the best title of any English woman I have seen to the rank of Divinity. I would not have it forgotten that her Father is an American, and as he was remarkably handsome no doubt she owes a large share of her Beauty to him.
     
     Since I took my pen I have received from Mrs. Rogers acquainting me with the death of her Mamma. I feard as much from what Mrs. Copely told me the week before.
     I dread to hear from my dear Aunt least the same melancholy tidings should reach me with respect to her. She is at the same critical period of life which proved fatal to Mrs. Broomfeild. I will however hope that she may yet be spaired to her Friends. Tho her Health would never permit her to engage in the active buisness of her family, she was attentive to the interest and welfare of every individual of it. Like Sarah she was always to be found in her tent. A more benevolent Heart never inhabited a Humane Breast. It was well matched and seconded in a partner equally Benevolent and humane, who has shared with us our former Griefs and will find us equally sympathetick towards himself should so great a misfortune attend him as I fear. Indeed I know not how to take my pen to write to him. I do not wonder that your Heart was affected or your spirits low under the apprehension of losing one so deservedly dear to us all. Should this ornament be broken from the original building it will be an other memento to us of the frailty of the whole, and that duration depends not upon age. Yet who would desire to stand the last naked Pillar of the whole? I believe our social affections strengthen by age. As those objects and amusement which gratified our Youthfull Years lose their relish, the social converse and society of Friends becomes more necessary.
     
      Needfull auxiliars are our Friends to give
      To social Man true realish of himself.
     
     But I must close, as I am going to day to dine with my Friend Mrs. Rogers, where I have given myself an invitation, the occasion of which I will reserve for the Subject of an other Letter and subscribe affectionately Yours
     
      A A
     
    